The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered. 

DETAILED ACTION
In response to amendment filed with an RCE on 6/21/2022, claims 41 and 51 have been amended.  Claims 41-62 are pending and are allowed.  
     
The following is an Examiner’s statement of reasons for allowance:
Examiner has carefully considered independent claims 41 and 51, after updated search, Filip, Suzuki and Fan either alone, or in any reasonable combination do not reach the following claim limitations as to independent claims 41 and 51:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art.
Especially displaying media assets onto selected devices, e.g., first device and second device at a second location, other than the first capturing location, where the captured direction associated with the media assets are stored and that captured direction is the same direction as the displayed direction for the media assets.
Therefore, Claims 41-62 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Jantunene et al (US 20140302773 A1):
 	An approach is provided for multi-device media presentation. One or more neighboring devices are detected based, at least in part, on a request to present one or more media files at at least one device. One or more media presentation capabilities of the one or more neighboring devices are determined.

	Gomi et al (US 20100245573 A1):
An image processing apparatus is provided that combines image data captured by multiple cameras and displays the resulting image of surroundings of the vehicle to monitor monitoring the surroundings of a vehicle. The image processing apparatus includes: an image memory; a camera-image acquisition unit; a projection surface geometry manager that manages projection surface geometry information including a set of three-dimensional coordinates for a projection surface that is virtually formed to surround the vehicle; a viewing movement controller that determines viewing information so that a viewpoint and a viewing direction relative to the projection surface are continuously transited according to a given viewing transition regulation; an image converter that projects and combines the image data on the projection surface, and converts the combined image data into two-dimensional image data; a display unit that displays the two-dimensional image data; and a periodic rendering trigger generator that generates a trigger signal to start an image conversion process by the image converter.

	Geisner et al (US 9268406 B2):
Technology is described for providing a virtual spectator experience for a user of a personal A/V apparatus including a near-eye, augmented reality (AR) display. A position volume of an event object participating in an event in a first 3D coordinate system for a first location is received and mapped to a second position volume in a second 3D coordinate system at a second location remote from where the event is occurring. 

	Williamson et al (US 20100123737 A1):  
A multi-step animation sequence for smoothly transitioning from a map view to a panorama view of a specified location is disclosed. An orientation overlay can be displayed on the panorama, showing a direction and angular extent of the field of view of the panorama.

Zomet (US 8995716): 
Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for retrieving images based on a seasonal time period.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145